759 N.W.2d 892 (2009)
Dawn NORGREN, Relator,
v.
ARAMARK, and Lumbermen's Mutual/Specialty Risk Services, Inc., Respondents.
No. A08-1822.
Supreme Court of Minnesota.
January 28, 2009.
Candice E. Hektner, Peterson & Hektner, Ltd., Minneapolis, MN, for relator.
Whitney L. Teel, James R. Waldhauser, Cousineau McGuire Chartered, Minneapolis, MN, for respondents.
Considered and decided by the court without oral argument.

ORDER
ALAN C. PAGE, Associate Justice.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed September 24, 2008, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).